Citation Nr: 0627183	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-04 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
malaria.  

2.  Entitlement to service connection for a psychiatric 
disorder (claimed as anxiety and depression), including as 
secondary to service-connected malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from December 2002 and February 
2004 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office in Indianapolis, Indiana (RO), which 
denied the benefits sought on appeal.  The Board remanded the 
case in December 2005 for additional development.  All 
requested development has been accomplished, and the case is 
once again before the Board for review. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.  

2.  The veteran's malaria is inactive with no current 
residuals.  

3.  A psychiatric disorder was not present in service or 
until many years thereafter, and there is no competent 
evidence that any current psychiatric disorder is causally or 
etiologically related to, or aggravated by a service-
connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.14, 4.88b, Diagnostic Code 6304 (2005).  

2.  The veteran does not have a psychiatric disorder due to 
disease or injury which was incurred in or aggravated by 
service, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased evaluation for his 
service-connected malaria.  He also claims that he has a 
psychiatric disorder that was either caused or aggravated by 
his service-connected malaria.  In the interest of clarity, 
the Board will initially discuss whether these issues have 
been properly developed for appellate purposes.  The Board 
will then address the issues on appeal, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty-to-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) with respect to the issues on 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  

Letters by the RO dated in May 2002, December 2003, February 
2004, and January 2005, as well as a January 2006 letter by 
the Appeals Management Center (AMC) fully satisfy the duty-
to-notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  These letters informed the veteran that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Although some of these letters were not sent prior to 
the initial adjudication of his claims, the timing is not 
prejudicial to the veteran, as he was eventually provided 
adequate notice.  Moreover, the claims were also 
readjudicated in a supplemental statement of the case issued 
in March 2006.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board notes that the veteran was not notified of the type 
of evidence necessary to determine ratings and establish an 
effective date should his claims be granted.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, since the 
Board finds that the preponderance of the evidence is against 
each of these claims, any defect in the notice letter 
constitutes harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Hence, no further notice is needed.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  The veteran was also 
afforded appropriate VA examinations to determine whether he 
had any current residuals of malaria, and if so, whether they 
caused or aggravated his psychiatric disorder.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA.

II.  Increased Evaluation for Malaria

The record shows that the veteran was treated for malaria 
while on active duty.  The RO therefore granted service 
connection for malaria in a March 1946 rating decision.  
However, because no residuals of malaria were identified, the 
RO assigned a noncompensable (zero percent) evaluation.  The 
veteran now claims that his service-connected malaria 
warrants a compensable evaluation.  However, a VA examiner 
recently determined that the veteran's malaria was inactive 
with no current residuals.  Therefore, the preponderance of 
the evidence is against the veteran's claim. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

Under Diagnostic Code 6304, a 100 percent disability rating 
is warranted for malaria as an active disease. Relapses must 
be confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are rated under the appropriate system.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2005); see also 38 C.F.R. § 4.114, 
Diagnostic Code 7311 (2005); 38 C.F.R. § 4.117, Diagnostic 
Code 7707 (2005).

The record shows that the veteran's malaria has been inactive 
for many years and that he has no current residuals.  The 
veteran has various health problems, including amebic 
dysentery, atherosclerotic heart disease, congestive heart 
failure, and gastrointestinal bleeding with related anemia.  
However, none of these health problems are shown to be 
related to his service-connected malaria.  

A June 2002 VA examination report lists diagnoses of history 
of amebic dysentery with two relapses, as well as mild anemia 
and borderline elevation of direct bilirubin secondary to his 
history of malaria, possibly falciparum malaria.  The 
examiner also noted that the veteran's wife's history of a 
stillbirth after he returned home from the military, and that 
it was possible that the two infectious diseases could have 
caused the veteran's infertility.  However, the examiner 
recommended an opinion from an infectious disease specialist.  

In December 2003, the veteran was admitted to Arizona Heart 
Hospital for complaints involving angina.  It was noted that 
he had a history of anemia, which seemed to be getting worse 
when his hemoglobin was lower.  The initial diagnostic 
impression included chronic anemia, with history of malaria 
and no history of gastrointestinal bleeding.  Following a 
clinical evaluation, the diagnostic assessment was coronary 
artery disease with worsening of symptomatology in the 
setting of anemia.  The physician opined that "It is unclear 
if the anemia is more the culprit than progression of his 
coronary artery disease.  In order to settle this 
uncertainly, I have strongly recommended left heart 
catheterization in the next available opportunity." 

In January 2004, a VA clinician attributed the veteran's 
anemia to gastrointestinal bleeding due to gastritis.  
Moreover, a VA examiner in February 2006 reviewed the claims 
file and examined the veteran before determining that the 
veteran's anemia was due to upper gastrointestinal bleeding 
and the veteran had no residuals of malaria.  Indeed, the 
examiner concluded that there has been no indication of any 
recurrence of the malaria since November 1944 and that the 
evidence showed that he had fully recovered from the 
falciparum malaria for which he was treated in service. 

In light of these two opinions, the Board thus concludes that 
the preponderance of the evidence is against a compensable 
disability evaluation for malaria.  The record simply does 
not show that the veteran has active malaria or in fact, any 
residuals of the malaria he experienced in service.  The 
medical evidence of record shows no liver or spleen damage 
residuals of the in-service malaria.  The February 2006 VA 
examiner stated that the objective evidence was that the 
veteran fully recovered from the falciparum malaria.  He 
stated that there was no evidence of continued fever or other 
complication.  Thus, as the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
cannot be considered.  See 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied. 

III.  Service Connection for a Psychiatric Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2005).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

The veteran claims that he has a psychiatric disorder, 
manifested by anxiety and depression, as a result of his 
service-connected malaria.  However, because the veteran has 
no active residuals of malaria or residuals thereof, and no 
competent evidence has been submitted that establishes the 
likelihood of a relationship between any current psychiatric 
disorder and his service-connected malaria, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  

The service medical records indicated that the veteran was 
seen at a battalion dispensary in October 1944, and 
immediately transferred to a military hospital.  The 
dispensary note indicated that no treatment was given, and 
included a diagnosis of "psychoneurosis - cause 
undetermined."  Hospital records showed that the veteran was 
unconscious when on admission, and that he was immediately 
started on a quinine and glucose saline IV.  Clinical notes 
showed no evidence of chronic fever; that is, his temperature 
never exceeded 99.2 degrees, and his hospital course was 
relatively uneventful.  He was discharged to full duty some 
16 days after admission.  The final diagnosis was malarial 
fever, Estivo-Autumnal (plasmodium falciparum demonstrated).  
The service medical records showed no further complaints, 
treatment, abnormalities, or diagnosis referable to any 
recurrence of malaria or any psychiatric problems during 
service.  His separation examination in February 1946, showed 
a history of malaria in November 1944, with no residuals.  On 
examination, his psychiatric status was normal.  

At this point, the Board notes that although it was indicated 
in the December 2005 remand that the veteran was treated for 
a psychoneurosis in service, a more thorough review of the 
service medical records clearly showed this not to be the 
case.  The only reference to a "psychoneurosis" in service 
was recorded on the medical note when the veteran was seen 
initially at the dispensary.  The dispensary note clearly 
indicated that no treatment was given and that the veteran 
was immediately transferred to a military hospital.  The 
hospital records did not show any signs, symptoms, treatment, 
or diagnosis referable to any psychiatric problems.  Since no 
treatment, findings, or examination was conducted at the 
dispensary, the notation of a "psychoneurosis" can not be 
considered a valid diagnosis.  Thus, the Board finds that the 
record does not show treatment for a psychoneurosis in 
service.  

The first evidence of any psychiatric problem was noted on a 
VA outpatient note in May 2001.  At that time, the veteran 
reported some depression after the recent death of his 
brother.  The diagnosis was situational depression.  A 
depression screen by VA in May 2002 was normal.  

During the pendency of this appeal, the veteran was afforded 
two VA psychiatric examinations to determine the nature and 
etiology of his current psychiatric problems.  When examined 
by VA in July 2004, the examiner indicated that the claims 
file was reviewed and included a detailed description of the 
veteran's medical history.  The diagnosis was mixed anxiety 
and depressed mood disorder, not otherwise specified.  The 
psychologist opined that it was not at least as likely as not 
that the veteran's current psychiatric disorders were related 
to the service-connected malaria.  In fact, he opined that 
the veteran's psychiatric problems were primarily related to 
his cardiovascular disease and other medical problems.  

The evidentiary record includes a March 2004 statement from a 
VA physician-assistant (PA) to the effect that the veteran 
reported a longstanding history of depression and anxiety.  
He also noted that the veteran had additional medical stress 
in recent months that had aggravated his mood symptoms.  He 
opined that such medical stress can have an affect on mood.  
The PA did not offer any opinion as to the nature or etiology 
of the veteran's current psychiatric problems, and merely 
noted that the veteran had returned for follow-up treatment.  

In December 2005, the Board remanded the appeal, in part, to 
obtain a medical opinion as to the etiology of the veteran's 
current psychiatric problems and, specifically whether there 
was any relationship to the service-connected malaria.  

In January 2006, the veteran was afforded VA psychiatric and 
infectious disease examinations to determine the nature and 
etiology of the veteran's current psychiatric problems.  The 
examiners indicated that the claims file was reviewed and 
included a detailed description of the veteran's medical 
history, subjective complaints, and the clinical findings.  

The VA immunologist noted that the veteran had fully 
recovered from the malarial infection in service and that 
there was no evidence of any recurrence at any time after 
November 1944.  He noted that the veteran's symptoms were 
rather mild and, despite the veteran's contentions to the 
contrary, did not show any actual fever or other 
complications during the course of treatment.  He opined that 
it was not at least as likely as not that the veteran's 
current psychiatric disorders were related to the malarial 
infection in service.  The examiner also indicated that he 
reviewed the VA psychiatric evaluation report, and that his 
impression and opinion were unchanged.  

The VA psychiatric diagnoses included depressive disorder, 
not otherwise specified and generalized anxiety disorder.  
The examiner opined that the veteran's current depression and 
anxiety were not caused by malaria of either a general type 
or cerebral type.  In fact, she noted that there was no 
evidence that the veteran was ever diagnosed with cerebral 
malaria.  The Board is cognizant of the fact that the 
examiner seemed to suggest that the veteran's current 
psychiatric problems were the result of a cumulative affect 
of various traumatic experiences throughout his life, 
including multiple unexplained deaths of his parents and some 
siblings prior to service, two painful divorces, the recent 
losses of close friends related to old age, and his serious 
health issues.  However, the Board does not find the 
examiner's additional comments were inconsistent or 
incompatible with her conclusion.  In this regard, the 
evidentiary record includes two other medical opinions to the 
effect that there was no etiological relationship between the 
veteran's current psychiatric problems and his service-
connected malaria.  The opinions are clear, unambiguous, and 
consistent with the findings and conclusion of the most 
recent psychiatric opinion.  Moreover, there is no competent 
evidence of record that suggests an etiological relationship 
between the veteran's current psychiatric problems and his 
service-connected malaria.  

The Board has also considered the July 1998 report from a VA 
psychologist to the Subcommittee on Benefits, House Committee 
on Veterans Affairs.  The report explained that research has 
shown that cerebral malaria survivors may have multiple 
neuropsychiatric symptoms which can be problematic years 
after the acute illness has been "cured."  Other submitted 
articles noted that cerebral malaria involved manifestations 
caused by P. falciparum malaria and included changes in 
mental status, coma, and accompanying fever.  In this case, 
however, the service medical records showed that the 
veteran's symptoms were relatively mild and did not include 
any mental status changes or coma.  Contrary to the veteran's 
assertion that he had a temperature of 106 degrees, the 
service medical records showed that his temperature while 
hospitalized never exceeded 99.2.  In short, the veteran has 
never been diagnosed with cerebral malaria nor has he 
presented any competent evidence to show that his falciparum 
malaria progressed to cerebral malaria or other cerebral 
manifestation.  As noted, the January 2006 VA examiner found 
that there was no indication that the veteran was ever 
actually been diagnosed as having cerebral malaria.  
Accordingly, the Board finds that the psychologist report and 
other submitted articles have no bearing on the specific 
facts of this case.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran, 
as a layperson, is not competent to provide an opinion 
regarding medical causation or the etiological relationship 
between any current psychiatric problem and a service-
connected disability.  Moreover, the evidence of record 
includes three medical opinions to the effect that there is 
no relationship between the veteran's current psychiatric 
problems and his service-connected malaria.  

Inasmuch as there is no evidence of a psychiatric disorder in 
service, and no competent evidence has been presented to show 
a causal connection between any current psychiatric disorder 
and a service-connected disability, the Board finds no basis 
to grant service connection.  


ORDER

The claim of entitlement to a compensable evaluation for 
malaria is denied.

The claim of entitlement to service connection for a 
psychiatric disorder (claimed as anxiety and depression), 
including as secondary to malaria, is denied.



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


